File No. 812- As Filed with the Securities and Exchange Commission on September 24, 2010 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 APPLICATION FOR AN ORDER OF EXEMPTION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1“INTERESTED PERSON” UNDER SECTION 2(a)(19) THEREOF ING Equity Trust, ING Funds Trust, ING Investors Trust, ING Mayflower Trust, ING Mutual Funds, ING Partners, Inc., ING Variable Insurance Trust and ING Variable Products Trust ING Investments, LLC 7337 E. Doubletree Ranch Road Scottsdale, AZ 85258 Directed Services LLC 1475 Dunwoody Drive West Chester, Pennsylvania 19380 Notice and Order to: Huey P Falgout, Jr. Chief Counsel ING Funds 7oubletree Ranch Road Scottsdale, AZ85258 Communications and Copies of Notice and Order to: Robert Zutz, Esq. K&L Gates LLP 1treet, NW Washington, DC 20006-1600 This document contains a total of47 Pages, including Exhibits Exhibit Index appears on Page 42 Page 1 of 47 Pages UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of ING Equity Trust ING Funds Trust ING Investors Trust ING Mayflower Trust ING Mutual Funds ING Partners, Inc. ING Variable Insurance Trust ING Variable Products Trust ING Investments, LLC Directed Services LLC File No. 812- ) APPLICATION FOR AN ORDER OF EXEMPTION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 FROM THE DEFINITION OF “INTERESTED PERSON” UNDER SECTION 2(a)(19) THEREOF I.INTRODUCTION ING Equity Trust (“ING Equity”), ING Funds Trust (“ING Funds”), ING Investors Trust (“ING Investors”), ING Mayflower Trust (“ING Mayflower”), ING Mutual Funds (“ING Mutual”), ING Partners, Inc. (“ING Partners”), ING Variable Insurance Trust (“ING Variable Insurance”) and ING Variable Products Trust (“ING Variable Products”) (each a “Fund” and collectively, the “Funds”); ING Investments, LLC (“ING Investments”) and Directed Services LLC (“DSL”), each an investment manager to one or more of the Funds (each an “Adviser” and together, the “Advisers”)(each an “Applicant” or together, the “Applicants”) hereby submit this application (the “Application”) for an order from the U.S. Securities and Exchange Commission (the “Commission”) pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), exempting current and future members of the Funds’ Boards Page 2 of 47 Pages of Trustees or Boards of Directors, as applicable (each, a “Board” and together, the “Boards”), who serve as Independent Board Members (as defined herein) from the definition of “interested person” under Section 2(a)(19) of the 1940 Act to the extent necessary to permit these Independent Board Members to hold limited direct and indirect beneficial and legal interests in publicly-traded securities of investment sub-advisers (“Sub-Advisers”)1 of the Funds (each, a “Sub-Adviser” and together, the “Sub-Advisers”) and of any such Sub-Adviser’s parent company,2 as more fully explained below.The Applicants are not requesting exemptive relief to permit the Independent Board Members to directly or indirectly hold interests in shares of ING Groep N.V. (“ING Groep”), the Advisers’ parent company or any affiliated person of the Advisers.3 The Applicants request that the exemptive relief sought hereby apply to the named Applicants as well as to all existing and future registered management investment companies or series thereof advised by the Advisers, or any entity controlling, controlled by or under common control with (within the meaning of Section 2(a)(9) of the 1940 Act) (“control affiliate”) the Advisers.All existing registered management companies that 1 Within the meaning of Section 2(a)(20)(B) of the 1940 Act. 2 The term “parent company” as used herein refers to any controlling person of a Sub-Adviser.The term “control” is interpreted as defined in Section 2(a)(9) of the 1940 Act.The terms “affiliated” and “affiliates” as used herein shall be interpreted as set forth in Section 2(a)(3) of the 1940 Act.Sub-Advisers (and parent companies thereof) that are not affiliated with the Advisers may be referred to herein as “unaffiliated.” 3 Within the meaning of Section 2(a)(3) of the 1940 Act.The Applicants note that, as part of a restructuring plan approved by the European Commission in November 2009 in connection with ING Groep’s receipt of financial support from the Dutch State, ING Groep will separate its insurance (including asset management) and banking operations by 2013 (the “Restructuring”).ING Groep and certain companies that currently are affiliated persons of the Adviser may not be affiliated with the Adviser after the Restructuring (“Former ING Affiliates”).The Applicants request that the relief requested in this Application permit the Independent Board Members to directly or indirectly hold interests in Former ING Affiliates after the Restructuring. Page 3 of 47 Pages currently intend to rely on the requested order have been named as Applicants, and any other existing or future management investment companies that intend to rely on the requested order in the future will comply with the terms and conditions in the Application. II.STATEMENT OF FACTS A.The Applicants and Other Relevant Entities 1.The Funds Each Fund below is registered as an open-end management investment company under the 1940 Act and its shares are registered under the Securities Act of 1933, as amended (1933 Act”), on Form N-1A.Each Fund is a series investment company, as defined by Rule 18f-2 under the 1940 Act, and consists of one or more series (each, a “Portfolio” and collectively, the “Portfolios”), each of which has its own investment objectives and policies.In addition, each Fund has adopted a plan pursuant to Rule 18f-3 under the 1940 Act in order to permit it to offer multiple classes of shares of each of its Portfolios.Certain Portfolios hold themselves out as “manager-of-managers” Portfolios, having one or more Sub-Advisers, each of which manages all or a portion of the Portfolio’s assets. ING Equity (File Nos. 333-56881, 811-8817), formerly known as Pilgrim Equity Trust, was established as a Massachusetts business trust4 on June 12, 1998 and currently consists of 7 Portfolios, all of which are manager-of-managers Portfolios. 4 It is intended that the requested exemption apply to any Fund regardless of its form or state of organization, as this factor is not relevant to the exemption requested.The Funds reserve the right to, and may, from time to time, reorganize to change their form of organization, under the laws of the same or another jurisdiction, consistent with applicable state and federal law and their governing instruments, as the case may be.Any such reorganization could include a change of domicile or form of organization or merger or similar transaction with another Fund.Applicants request that the requested exemption Page 4 of 47 Pages ING Funds (File Nos. 333-59745, 811-08895), formerly known as Pilgrim Funds Trust, was established as a Delaware statutory trust on July 30, 1998 and currently consists of 5 Portfolios, all of which are manager-of-managers Portfolios. ING Investors (File Nos. 033-23512, 811-05629), formerly known as GCG Trust, was organized as a Massachusetts business trust on August 3, 1988 and currently consists of 49 Portfolios, of which 38 are manager-of-managers Portfolios. ING Mayflower (File Nos. 033-67852, 811-07978), formerly known as Pilgrim Mayflower Trust was organized as a Massachusetts business trust on August 18, 1993 and currently consists of 1 Portfolio, which is a manager-of-managers Portfolio. ING Mutual (File Nos. 033-56094, 811-07428), formerly known as Pilgrim Mutual Funds, is a Delaware statutory trust organized on December 18, 1992 and currently consists of 17 Portfolios, all of which are manager-of-managers Portfolios. ING Partners (File Nos. 333-32575, 811-08319), formerly known as Portfolio Partners, Inc., was organized as a Maryland corporation on May 7, 1997 and currently consists of 36 Portfolios, including 18 manager-of-managers Portfolios. ING Variable Insurance (File Nos. 333-83071, 811-9477), formerly known as Pilgrim Variable Insurance Trust, was organized as a Delaware statutory trust on July 15, 1999 and currently consists of 10 Portfolios, all of which are manager-of-managers Portfolios. ING Variable Products (File Nos. 033-73140, 811-8220), formerly known as Pilgrim Variable Products Trust, was organized as a Massachusetts business trust on apply to the Funds’ successors in interest that result from any such reorganization.Except as otherwise noted herein, reference to “Funds” and “Boards” shall be deemed to apply to any partnership or business trust, or a similar partnership, business trust or other legal entity organized in the future that subsequently reorganizes to another form. Page 5 of 47 Pages December 17, 1993 and currently consists of 3 Portfolios, all of which are manager-of-managers Portfolios. 2.Distributor The distributor for the shares of each Fund is ING Investments Distributor, LLC, formerly known as ING Funds Distributor, LLC (the “Distributor”), 7337 East Doubletree Ranch Road, Scottsdale, Arizona 85258, an affiliate of the Advisers.The Distributor is a Delaware corporation, a broker-dealer registered with the Commission under the Securities Exchange Act of 1934, as amended (“1934 Act”), and a member of the Financial Industry Regulatory Authority (“FINRA”). 3.Administrator The Funds’ administrator is ING Funds Services, LLC, 7337 East Doubletree Ranch Road, Scottsdale, Arizona 85258 (the “Administrator”).Subject to the supervision of the Boards, the Administrator provides the overall business management and administrative services necessary to the proper conduct of the Funds’ business, except for those services performed by the Advisers under the Investment Advisory Agreements; the Sub-Advisers under the Sub-Advisory Agreements, as applicable; the custodian for the Funds under the custodian agreement; the transfer agent under the transfer agency agreement; and such other service providers as may be retained by the Funds from time to time.The Administrator acts as a liaison among these service providers.The Administrator also is responsible for ensuring that the Funds operate in compliance with applicable legal requirements and for monitoring the Advisers for compliance with requirements under applicable law and with the investment policies and restrictions of the Funds. Page 6 of 47 Pages 4.The Advisers ING Investments, 7337 East Doubletree Ranch Road, Scottsdale, Arizona 85258, is an Arizona limited liability company.ING Investments serves as an investment adviser to registered investment companies, or series thereof, and structured finance vehicles.As of March 31, 2010, ING Investments had approximately $47 billion in assets under management.DSL, 1475 Dunwoody Drive, West Chester, Pennsylvania 19380, is a Delaware limited liability company.DSL is registered as a broker-dealer with the Commission under the 1934 Act and is a member of FINRA.As of March 31, 2010, DSL had approximately $40 billion in assets under management.Each of ING Investments and DSL is an indirect, wholly-owned subsidiary of ING Groep (NYSE: ING).ING Groep is a global financial institution of Dutch origin offering banking, investments, life insurance and retirement services to over 75 million private, corporate and institutional clients in more than 50 countries. Each of ING Investments and DSL is an investment adviser registered with the Commission under the Investment Advisers Act of 1940, as amended.ING Investments serves as the Adviser to each Fund except ING Partners and ING Investors,5 to which DSL serves as the Adviser. B.The Manager-of-Managers Structure of the Funds 1.The Advisers Pursuant to investment advisory agreements between each Fund, on behalf of its Portfolio(s), and the applicable Adviser (each, an “Advisory Agreement”), each Adviser, 5 ING Investments also serves as the Adviser to ING Clarion Global Real Estate Portfolio, one Portfolio of ING Investors. Page 7 of 47 Pages subject to the authority and general supervision of the Fund’s Board, is responsible for, among other things, (i) providing investment advice to the Portfolios, (ii) managing the Portfolios’ investments and (iii) making all determinations with respect to the day-to-day management of the assets of the Portfolios and the purchase and sale of portfolio securities for the Portfolios.In addition, pursuant to the Advisory Agreements, each Adviser, at its own expense, furnishes to certain Funds office space, personnel and facilities necessary for the operation of the Portfolios as contemplated in the Advisory Agreements. The Advisory Agreements also authorize the Advisers to enter into sub-advisory agreements with one or more Sub-Advisers, whether affiliated or unaffiliated.In the event that an Adviser delegates any of its responsibilities under the Advisory Agreement to one or more Sub-Advisers with respect to a Portfolio, the Adviser remains responsible for providing general management services to such Portfolio and, subject to the review and approval of the Board, among other things:(i) sets each Portfolio’s overall investment strategies; (ii) evaluates, selects and recommends Sub-Advisers to manage all or a part of a Portfolio’s assets; (iii) when appropriate, allocates and re-allocates a Portfolio’s assets among multiple Sub-Advisers; (iv) monitors and evaluates the investment performance of the Sub-Adviser(s); and (v) implements procedures reasonably designed to ensure that the Sub-Advisers comply with the Portfolio’s investment objectives, policies and restrictions. For the Advisers’ services, each Portfolio pays its Adviser an annual management fee that is paid in monthly installments based on the value of the Portfolio’s average daily net assets.In addition, in the interest of limiting the expenses of certain Portfolios, the Page 8 of 47 Pages Advisers have entered into expense limitation agreements with the Funds with respect to certain Portfolios, pursuant to which the relevant Adviser has agreed to make payments or waive its management, administrative and/or other fees to limit the expenses of those Portfolios so that the annual operating expenses of the Portfolios do not exceed certain amounts as set forth in the relevant prospectuses for the Portfolios.6 2.Multi-Manager Order The Funds and the Advisers are subject to an exemptive order from the Commission (“Multi-Manager Order”)7 that permits the Advisers or any entity controlling, controlled by, or under common control (within the meaning of Section 2(a)(9) of the 1940 Act) with the Advisers, subject to certain conditions, including approval of the Board of the relevant Fund, and without the approval of shareholders, to: (i) enter into new Sub-Advisory Agreements and/or materially modify an existing Sub-Advisory Agreement with a Sub-Adviser; and (ii) replace or reinstate any existing Sub-Adviser with respect to which a Sub-Advisory Agreement has automatically terminated as a result of such Agreement’s assignment (within the meaning of Section 2(a)(4) of the 1940 Act).8If a new Sub-Adviser is retained for a Portfolio, shareholders would receive 6 With respect to certain Portfolios, the expense limitation agreement provides that the relevant Adviser as well as the Distributor and, as applicable, the Sub-Adviser(s) will make payments or waive their management, administrative and/or other fees to limit the expenses of those Portfolios. 7 In the Matter of Portfolio Partners, Inc., et al., Rel. Nos. IC-25558 (April 30, 2002) (notice) and IC-25592 (May 24, 2002) (order). 8 The Multi-Manager Order was obtained in the names of ING Partners, ING Investors and their then-current advisers, Aetna Life Insurance and Annuity Company (renamed ING Life Insurance and Annuity Company) and Directed Services, Inc. (which was reorganized into DSL in December 2006 and became a wholly-owned subsidiary of ING Life Insurance and Annuity Company) (“Applicant Advisers”).The exemptive relief granted by the Multi-Manager Order extends to the Advisers as entities controlling, controlled by or under common control with the Applicant Advisers and to the Funds as open-end investment companies advised by the Advisers. Page 9 of 47 Pages notice of such action, including all information concerning any new Sub-Adviser and Sub-Advisory Agreement, in an information statement meeting the requirements of Regulation 14C, Schedule 14C and Item 22 of Schedule 14A under the 1934 Act.The Multi-Manager Order does not permit the Advisers to enter into a Sub-Advisory Agreement with a Sub-Adviser that is an “affiliated person” (as such term is defined in Section 2(a)(3) of the 1940 Act) of a Portfolio or the Advisers, other than by reason of serving as Sub-Adviser to a Portfolio, without the Sub-Advisory Agreement, including the compensation to be paid thereunder, being approved by the shareholders of the relevant Portfolio. 3.Sub-Advisers The Sub-Advisers serve in a sub-advisory capacity to the Advisers with respect to each Portfolio for which they provide investment advice.Pursuant to the Sub-Advisory Agreements, and subject to the supervision of the relevant Board and Adviser, each Sub-Adviser performs the following functions with respect to each of its Portfolio(s):(i) provides a continuous investment program for the Portfolio; (ii) determines in its discretion the composition of the Portfolio’s assets, including the determination of the purchase, retention or sale of securities, cash or other investments; (iii) provides investment research; (iv) selects broker-dealers and negotiates brokerage commission rates in effecting securities transactions; (v) assists the Portfolio’s custodian and portfolio accounting agent in determining or confirming the valuation of the Portfolio’s securities and assets; and (vi) performs certain limited related administrative functions. The Advisers pay each Sub-Adviser a sub-advisory fee for the Sub-Adviser’s services out of the advisory fee the applicable Adviser receives from the relevant Page 10 of 47 Pages Portfolio.The sub-advisory fee is computed daily and paid monthly based on the value of the Portfolio’s average daily net assets managed by the Sub-Adviser.The Portfolios do not pay the Sub-Advisers any fees under the Sub-Advisory Agreements. ING Investments has hired a total of 11 Sub-Advisers to provide the day-to-day investment advisory services for all or a discrete portion of the Portfolios for which it serves as Adviser, and DSL has hired 31 Sub-Advisers for the Portfolios for which it serves as Adviser.Of these Sub-Advisers, four are affiliates of the Advisers:ING Clarion Real Estate Securities, LLC, ING Investment Management Co., ING Investment Management Advisors B.V. and ING Investment Management Asia/Pacific (Hong Kong) Limited. Many of the unaffiliated Sub-Advisers hired by the Advisers are either public companies or subsidiaries of public companies.These Sub-Advisers and their parent companies are typically part of large, global financial services organizations whose securities are widely traded both in domestic and foreign markets.As of March 31, 2010, the companies currently listed in the S&P 500 Index and the Russell 1000® Index include 24 current Sub-Advisers or their parent companies.These indices also include other registered investment advisers that potentially could serve as Sub-Advisers, or the parent companies of such advisers.Because of the size of these organizations, the sub-advisory fees received in connection with services provided to the Portfolios generally constitute a small amount of the overall revenue of these organizations. 4.Oversight of the Sub-Advisers Pursuant to the Advisory Agreements and the Multi-Manager Order, one of the primary responsibilities of the Advisers is to provide the Funds with investment Page 11 of 47 Pages management evaluation services, principally by reviewing and recommending to the Boards prospective Sub-Advisers for each Portfolio, and thereafter, monitoring and reviewing each Sub-Adviser’s performance through quantitative and qualitative analysis as well as periodic in-person, telephonic and written consultations.The Advisers review and recommend prospective Sub-Advisers, including the Advisers’ affiliates, from a pool of candidates to manage the Portfolios.In initially evaluating each prospective Sub-Adviser, the Advisers consider, among other things, the Sub-Adviser’s level of expertise, relative performance, consistency of results in the context of overall market performance and investment discipline or philosophy, as well as its personnel, facilities, financial strength, reputation and quality of services.The Advisers may allocate a Portfolio’s assets to additional Sub-Advisers, subject to the approval of the relevant Fund’s Board, and have discretion to re-allocate each Portfolio’s assets among a Portfolio’s current Sub-Advisers. On an ongoing basis, the Advisers monitor the compliance of each Sub-Adviser with the investment objective(s), policies and restrictions of the relevant Portfolio, monitor continuity in each Sub-Adviser’s operations and any changes in investment personnel and senior management, review the performance of each Sub-Adviser and report periodically to the Boards on these items.The Advisers are responsible for communicating performance expectations and evaluations to each Sub-Adviser and ultimately recommending whether each Sub-Advisory Agreement should be renewed, modified or terminated.The Advisers report to the Boards with respect to the results of their respective evaluations, monitoring functions and determinations with respect to each Sub-Adviser. Page 12 of 47 Pages As noted above, the Advisers review and recommend the selection of each Sub-Adviser based on their continuous quantitative and qualitative evaluation of each Sub-Adviser’s skills and proven abilities in managing assets pursuant to a specific investment style.While superior performance is regarded as the ultimate goal, short-term performance by itself is not a significant factor in selecting or terminating Sub-Advisers.In the Advisers’ view, a Sub-Adviser should, among other things, (i) display discipline and thoroughness in pursuit of stated investment objectives, (ii) maintain, over time, above-average performance, and (iii) demonstrate a high level of service, responsibility and commitment to compliance with regulatory requirements.The Advisers continually monitor the performance of the Sub-Advisers to assess their overall competence. From time to time, in reliance on the Multi-Manager Order, the Advisers may determine that the services of a Sub-Adviser should be terminated and will recommend termination to the relevant Board.In the Advisers’ view, the criteria for termination include, among other things, (i) departure of key personnel from the Sub-Adviser, (ii) change in or departure from the Sub-Adviser’s investment style, (iii) inadequate investment processes that could result in inconsistent security selection, valuation or compliance, and (iv) inability, over time, to maintain consistent above-average performance. Similarly, from time to time, in reliance on the Multi-Manager Order and with the approval of the relevant Board, the Advisers appoint new Sub-Advisers to advise new Portfolios (or portions thereof) or to replace Sub-Advisers for existing Portfolios (or portions thereof).Thus, the Sub-Advisers who provide day-to-day investment advisory services to the Portfolios change on a regular basis.In addition, Sub-Advisers and their Page 13 of 47 Pages parent companies are acquired from time to time by other companies, which introduces new entities to the list of Sub-Advisers and their parent companies. From March 31, 2009 through March 31, 2010, with Board approval, the Advisers terminated 4 Sub-Advisers pursuant to the Multi-Manager Order.In addition, during this period, the Funds established 1 new manager-of-managers Portfolio.As a result of these actions, the Advisers, with the approval of the Boards, added 1 additional Sub-Adviser during approximately the past year. C.The Boards Each Fund is managed under the direction of its Board, pursuant to the Fund’s governing instrument and the applicable law of its state of formation.Currently, the same ten Board Members serve on the Board of each of ING Equity, ING Funds, ING Investors, ING Mayflower, ING Mutual, ING Partners, ING Variable Insurance and ING Variable Products.Eight of these Board Members are Independent Board Members.9It is anticipated that in the future, each Fund may seek to add new Independent Board Members to its Board to increase the size of the Board or replace retiring Independent Board Members. Each Board complies with the board composition requirements in Sections 10(a) and 10(b)(2) of the 1940 Act.In addition, each Fund relies on certain exemptive rules under the 1940 Act and, therefore, complies with the board composition requirements of 9 With respect to each Fund, those Board Members who are not “interested persons” (as that term is defined in Section 2(a)(19) of the 1940 Act) of the Fund, the Advisers or the Distributor are referred to herein as the “Independent Board Members.”The terms “independent directors” and “disinterested directors” as used herein refer generally to those directors of an investment company who are not “interested persons” (as that term is defined in Section 2(a)(19) of the 1940 Act) of the investment company. Page 14 of 47 Pages these rules.Moreover, each Fund is obligated to comply with the board composition requirements in the Multi-Manager Order. Pursuant to Section 15 of the 1940 Act, the Board of each Fund, including a majority of the Independent Board Members, approved the Advisory Agreements for initial two year terms and has approved their continuance annually thereafter.Upon the recommendation of the Advisers and pursuant to the Multi-Manager Order and Section 15 of the 1940 Act, the Board of each Fund, including a majority of the Independent Board Members, approved each Sub-Advisory Agreement for an initial two year term and has approved its continuance annually thereafter.Any future Sub-Advisory Agreement proposed to be entered into between an Adviser and a Sub-Adviser will be subject to consideration and approval by the Board of the relevant Fund, including a majority of the Independent Board Members. III.THE REQUESTED EXEMPTION A.Summary of Requested Exemption The requested exemption would exempt the Independent Board Members of the Portfolios from the definition of “interested person” in Section 2(a)(19)(B)(iii) of the 1940 Act to allow the Independent Board Members to hold certain limited direct and indirect beneficial and legal interests in the unaffiliated Sub-Advisers and their parent companies, subject to the conditions set forth in Section IV.C. below. B.Reasons for Requested Exemption 1.Imposes Significant and Unnecessary Burdens on Independent Board Members The restriction in Section 2(a)(19)(B)(iii) imposes significant and unnecessary burdens on the Independent Board Members of the Portfolios.This restriction requires Page 15 of 47 Pages the Independent Board Members to spend significant time and effort to avoid acquiring any interest in the Sub-Advisers or their parent companies, particularly in comparison to the time and effort required of independent directors of more traditionally structured mutual fund complexes that are only associated with one primary investment adviser.To ensure independence under Section 2(a)(19)(B)(iii), Independent Board Members must: (i) track a large number of Sub-Advisers and their parent companies, which, with respect to some Sub-Advisers, may include more than one parent company, to avoid acquiring interests in such companies; (ii) monitor their account holdings to ensure that they do not hold or acquire any interest in a new Sub-Adviser (or its parent company) that is retained for a Portfolio; and (iii) monitor for any changes of control that may occur with respect to a Sub-Adviser or its parent companies to ensure that the Independent Board Member does not have or acquire any interest in a new control person for the Sub-Adviser or its parent company. For Independent Board Members that have retained one or more financial advisers to manage their accounts, this process can be more complex due to the involvement of third parties.For example, an Independent Board Member that has retained one or more financial advisers to manage the Board Member’s account(s) typically must confer with the adviser on a regular basis, and monitor account holdings, to ensure that the adviser does not invest the Board Member’s account in any securities issued by an existing Sub-Adviser or its parent company.In addition, each time a new Sub-Adviser is retained for a Portfolio, the Independent Board Member must consult with the financial adviser to ensure that the Board Member does not directly or indirectly hold or acquire any securities of the Sub-Adviser or its parent company.Similarly, each time Page 16 of 47 Pages a Sub-Adviser or its parent company undergoes a change of control, the Independent Board Member must consult with the financial adviser to ensure that the Board Member does not directly or indirectly hold or acquire any securities of the Sub-Adviser’s or its parent company’s new control person. The restriction in Section 2(a)(19)(B)(iii) also could force an Independent Board Member to liquidate holdings of securities issued by any new Sub-Adviser or its parent company (or an existing Sub-Adviser or its parent company as result of a change of control) to maintain the Board Member’s status as an Independent Board Member.Any such forced sales could result in the Independent Board Member executing transactions at an inopportune time and price and being subject to significant adverse tax consequences and additional brokerage expenses.In addition, the Section 2(a)(19)(B)(iii) restriction could force an Independent Board Member to liquidate holdings of securities issued by any Sub-Adviser or parent company thereof that the Independent Board Member acquires through no action by the Board Member, such as by inheritance. Moreover, the restriction in Section 2(a)(19)(B)(iii) requires the Independent Board Members to forego investment opportunities to a materially greater degree than independent directors of more traditionally structured mutual fund complexes that are only associated with one primary investment adviser.Because of the number of Sub-Advisers and because the Sub-Advisers are often part of large, publicly-traded global financial services organizations, Section 2(a)(19)(B)(iii) significantly limits an Independent Board Member’s ability to invest in domestic and foreign markets.By its terms, Section 2(a)(19)(B)(iii) prevents an Independent Board Member from holding Page 17 of 47 Pages even one share of a Sub-Adviser or its parent company regardless of how limited the Sub-Adviser’s role is within the fund complex. 2.Discourages the Retention of Qualified Independent Board Members The Section 2(a)(19)(B)(iii) restriction also may discourage qualified individuals from serving as Independent Board Members of the Portfolios.The significant limitations placed on personal investing activities (including potentially forced divestitures at unfavorable prices in order to qualify or continue to qualify as an Independent Board Member) and the additional time and effort associated with monitoring their investments to avoid acquiring any interest in Sub-Advisers or their parent companies could limit the range of qualified individuals available or willing to serve as Independent Board Members of the Portfolios.Moreover, the significant personal investing limitations and the additional time requirements that are imposed on the Independent Board Members may provide those investment companies that utilize only a primary investment adviser with a competitive advantage when seeking to attract the most well-qualified candidates for their boards of directors. In addition, due to the size of current or potential Sub-Advisers’ organizations, beneficial and legal interests in the organizations are likely to be held in some manner by an extremely large segment of the population, especially among those persons who have even moderately diverse direct and indirect securities holdings.Indeed, those persons who have the type of experience and background in the financial services industry that would be desirable for Board Members of the Portfolios to possess are likely to have beneficial or legal interests in any number of financial services organizations.Thus, some Independent Board Member candidates would likely have to choose between Page 18 of 47 Pages serving as an Independent Board Member of the Funds or liquidating certain of his or her holdings. 3.Creates Potential Issues When Considering New Sub-Advisers As noted above, pursuant to the Multi-Manager Order and with the approval of the relevant Fund’s Board, the Advisers may appoint new Sub-Advisers for new Portfolios or terminate and replace Sub-Advisers to existing Portfolios.The Section 2(a)(19)(B)(iii) restriction, however, may create situations where the hiring of a Sub-Adviser with otherwise strong qualifications for a particular mandate could disqualify a person that currently serves as an Independent Board Member from continuing to serve in that capacity or require the Independent Board Member to divest his or her holdings in a Sub-Adviser in order to continue to qualify as an Independent Board Member.Similarly, the Section 2(a)(19)(B)(iii) restriction may in the future delay the Adviser’s replacement of an existing Sub-Adviser who is performing poorly because of the difficulty in selecting an appropriate new Sub-Adviser while also considering any possible disqualification of or forced divestiture by an Independent Board Member.In this connection, the Commission has previously recognized the importance of a primary investment adviser’s ability to timely replace poorly performing sub-advisers in a manager-of-managers complex.10These circumstances could be disadvantageous to shareholders who invest in the Portfolios in reliance on the Adviser’s ability to retain the best and most qualified Sub-Advisers for the Portfolios. 10 See Exemption From Shareholder Approval for Certain Subadvisory Contracts, 1940 Act Rel. No. 26230 (Oct. 23, 2003) (“Rule 15a-5 Proposing Release”). Page 19 of 47 Pages IV.REQUEST FOR AN ORDER OF EXEMPTION UNDER SECTION 6(c) The Applicants request that the Commission issue an order of exemption pursuant to 6(c) of the 1940 Act from the definition of “interested person” in Section 2(a)(19) of the 1940 Act to the extent necessary to permit the Independent Board Members of the Portfolios to hold limited direct and indirect beneficial and legal interests in the unaffiliated Sub-Advisers of the Funds and their parent companies, subject to the conditions outlined in Section IV.C. below. A.Applicable Law The 1940 Act and the rules thereunder impose specific requirements relating to independent directors of registered investment companies and the composition of boards of directors of such companies.More specifically, Section 10(a) provides that the board of directors of an investment company must be comprised by at least 40% of directors who are “independent” of the investment company.In addition, Section 10(b)(2) generally provides that a majority of the members of an investment company’s board of directors must be “independent” of the principal underwriter.Moreover, certain exemptive rules under the 1940 Act require that a majority of the board of directors be composed of independent directors in order for the investment company to rely on these rules.With respect to the Funds, the Multi-Manager Order also requires each Fund to have a Board comprised of a majority of Independent Board Members. In addition, the 1940 Act places specific responsibilities on independent directors in overseeing investment company activities.For example, in connection with the approval and renewal of investment advisory and principal underwriting agreements, Section 15(c) requires independent directors to request and evaluate information about Page 20 of 47 Pages the investment company’s investment adviser and to approve investment advisory and principal underwriting agreements. An independent director is a director who is not an “interested person” of an investment company.Section 2(a)(19) of the 1940 Act defines the term “interested person” as it relates to an investment company as well as an investment adviser or principal underwriter.Section 2(a)(19)(B)(iii) defines an “interested person” of an investment adviser or principal underwriter to include “any person who knowingly has any direct or indirect beneficial interest in, or who is designated as trustee, executor, or guardian of any legal interest in, any security issued either by such investment adviser or principal underwriter or by a controlling person of such investment adviser or principal underwriter.”Section 2(a)(19)(A)(iii) provides that an “interested person” of an investment adviser or principal underwriter also is an “interested person” of the investment company for which the adviser or underwriter serves.11Thus, a person who is an “interested person” of an investment adviser by virtue of a direct or indirect beneficial or legal interest in such investment adviser or parent company thereof, also is an interested person of the investment company for which the investment adviser serves. Section 2(a)(19) was added to the 1940 Act by the Investment Company Act Amendments of 1970.Prior to the enactment of the 1970 amendments, a director was considered “independent” if the director was not an officer or employee of an investment company or an “affiliated person” (as defined in Section 2(a)(3) of the 1940 Act) of its investment adviser, principal underwriter, regular broker or any investment banker and 11 Section 2(a)(20)(B) of the 1940 Act defines “investment adviser” to include persons who contract with an investment company’s primary investment adviser to provide advisory services to the company.The Commission has recognized that this provision covers investment sub-advisers.See Rule 15a-5 Proposing Release, supra n.10, at 61,720 n.3. Page 21 of 47 Pages their affiliates.12In 1966, the Commission, concerned with the economic and family relationships independent directors had with investment company management, recommended to Congress that the term “interested person” be added to the 1940 Act and that it be applicable to the provisions of the 1940 Act relating to, among other things, board composition and approval of advisory and underwriting agreements.13 Congress responded to the Commission’s concerns by enacting Section 2(a)(19) of the 1940 Act.In doing so, Congress noted that, like the Commission, it was concerned with the “strong ties” an investment company’s independent directors may have with management.14With respect to security ownership, Congress was particularly concerned that under the then-current independence definition, a director could be deemed “independent” “even though he own[ed] up to 4.99 percent of the adviser-underwriter’s stock….”15 The enactment of Section 2(a)(19), however, was not intended to classify persons as “interested” by virtue of their holding any interest, regardless of how small or indirect, in the investment company or its adviser or underwriter.Thus, the section was drafted to define “‘interested person’ to include persons who have close family or substantial financial or professional relationships with investment companies, their investment advisers, principal underwriters, officers, and employees.”16 (Emphasis added.)The Senate Report on the bill also explained that the function of the amendment 12 See SEC, PUBLIC POLICY IMPLICATIONS OF INVESTMENT COMPANY GROWTH, H.R. REP. NO. 89-2337 (1966) at 130 (discussing the status of independent directors in 1966). 13 Id. at 334. 14 See S. REP. NO. 91-184 (1969), reprinted in 1970 U.S.C.C.A.N. 4897, 4927. 15 Id. 16 Id. Page 22 of 47 Pages was “to supply an independent check on management and to provide a means for the representation of shareholder interests in investment company affairs.”17 In addition, the Senate Report stated that the Commission would have “adequate exemptive authority under Section 6(c) of the [1940] Act to administer [Section 2(a)(19)] in a flexible manner.”18For example, the Senate Report noted that the Commission may exempt from Section 2(a)(19) a person who “is in a position to act independently on behalf of the investment company and its shareholders in dealing with the company’s investment adviser or principal underwriter.”19Section 6(c) of the 1940 Act provides that [t]he Commission, by rules and regulations upon its own motion, or by order upon application, may conditionally or unconditionally exempt any person, security, or transaction, or any class or classes of persons, securities, or transactions, from any provision or provisions of this title or of any rule or regulation thereunder, if and to the extent that such exemption is necessary or appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of this title. The Applicants, therefore, request an order of exemption from the Commission pursuant to Section 6(c) of the 1940 Act from the provisions of Section 2(a)(19)(B)(iii) of the 1940 Act as described herein. B.Basis for a Section 6(c) Order The Applicants submit that the requested exemption is necessary and appropriate in the public interest.The Applicants also submit that the requested exemption is consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act.In addition, the Applicants submit that the requested 17 Id. 18 Id. at 4929. 19 Id. Page 23 of 47 Pages exemption is consistent with previous exemptive and other relief granted by the Commission and its staff from Section 2(a)(19)(B)(iii). 1.Necessary and Appropriate in the Public Interest The Applicants maintain that the requested exemption is necessary and appropriate in the public interest because: (1) it will reduce the unnecessary and significant burdens placed on the Independent Board Members of the Portfolios as independent directors of sub-advised mutual funds; (2) it will prevent the unnecessary disqualification of otherwise qualified Independent Board Member candidates; and (3) it will permit the Advisers to hire Sub-Advisers for the Portfolios in accordance with the Multi-Manager Order as well as shareholder expectations. The Applicants believe that the requested exemption will reduce the unnecessary and significant burdens placed on the Independent Board Members of the Portfolios in connection with having to avoid holding or acquiring any beneficial or legal interest in securities issued by a Sub-Adviser or a parent company thereof, while still ensuring that the Independent Board Members maintain their independence from the Funds’ Sub-Advisers.The requested exemption will allow the Independent Board Members to hold direct and indirect beneficial and legal interests in the unaffiliated Sub-Advisers or their parent companies, but will limit such interests to a de minimis amount of the outstanding securities of the Sub-Advisers or their parent companies as well as a de minimis amount of the securities’ market value.These limitations will address Congress’s concerns regarding the “substantial financial” relationships and “strong ties” that could exist between independent directors and fund advisers, such as owning up to 4.99% of an Page 24 of 47 Pages investment adviser, while partly removing the significant restrictions currently placed on the Independent Board Members’ investments in domestic and foreign markets. By reducing the burdens placed on the Independent Board Members in connection with personal investments, the requested exemption also will increase the range of qualified Independent Board Member candidates available and willing to serve on the Boards.In addition, the requested exemption will remove any unfair competitive advantage another mutual fund family may have over the Funds for retaining the best and most qualified Independent Board Member candidates. The requested exemption also will ensure that the Advisers are able to retain the most qualified Sub-Advisers to serve the Portfolios.By permitting limited investments by the Independent Board Members in the unaffiliated Sub-Advisers or their parent companies, the requested exemption will largely eliminate any concern that a proposed new Sub-Adviser could automatically disqualify an Independent Board Member.For this same reason, the requested exemption also will better ensure that the Advisers are able to timely terminate an underperforming Sub-Adviser.20 2.
